Citation Nr: 1723775	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-12 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel. Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to April 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions by the Milwaukee, Wisconsin Department of Veterans Affairs (VA)  Regional Office (RO).  [An April 2001 rating decision had denied service connection for a right knee disability.  A June 2010 rating decision denied a claim to reopen that claim.  A July 2011 rating decision (following further submission by the Veteran within a year following the June 2010 rating decision)reconsidered the claim, and continued to deny it.]  In November 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  The case now is in the jurisdiction of the Chicago, Illinois RO.  

[Although Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for a right knee disability (by considering it on the merits), the Board must address on its own whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issues of service connection for a right knee disability (on de novo review), entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151 and seeking a compensable rating for bilateral hearing loss are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  




FINDINGS OF FACT

1.  A final April 2001 rating decision denied service connection for a right knee disability, essentially on the basis that such disability was not shown to be related to the Veteran's service or to be secondary to a service-connected disability.

2.  Evidence received since the April 2001 rating decision tends to show that the Veteran's right knee disability may be secondary to a service-connected disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability, and raises a reasonable possibility of substantiating such claim.

3.  The Veteran is not shown to have a bilateral hip disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in February, May and October 2010, and April and August 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and private and VA medical records have been secured.  As there is no evidence that he has a bilateral hip disability that may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2016 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that while playing football in February 1988 he fell on his left hip, and thereafter complained of pain in the area.  The pain increased with range of motion of the hip, weight bearing and ambulation.  Examination found decreased left hip range of motion due to pain, and tenderness was noted in the area of the greater trochanter and left gluteal region.  X-rays of the left hip were normal.  The assessment was left hip contusion.  In November 1990, he was seen for a complaint of right knee pain.  It was noted that he twisted the knee playing football and landed on the medial aspect.  Examination found minor swelling with minimal contusion.  There was good strength of the anterior and posterior cruciate ligaments.  There was no crepitus or clicking, and he had full range of motion.  The assessment was right knee contusion.  Motrin and an Ace wrap were prescribed.  He was seen in the orthopedic clinic in February 1991.  It was noted that the right knee was improving with time.  He still had pain, but there was no effusion, locking or weakness.  Some crepitus was noted on examination.  The assessment was stable right knee with minimal medial collateral ligament strain.  The Veteran was to gradually increase his activities; he was returned to full duty.  In a February 1995 report of medical history, the Veteran denied having a trick or locked knee.  There was no bone or joint deformity of the right knee or hips.  On February 1995 service separation examination, the Veteran's lower extremities and musculoskeletal system were normal on clinical evaluation.

On July 1995 VA joints examination, it was noted that the Veteran walked without a limp.  Right knee range of motion was from 0 to 130 degrees.  There was no lateral bending, "hyperextensibility" or forward slipping of the right knee.  

On March 2001 VA joints examination, the examiner reviewed the record, which showed that in 1990 the Veteran was seen for right knee pain.  It was noted that a McMurray's test then was positive.  X-rays were normal in 1991.  Examination found no tenderness, effusion, edema, instability weakness, redness, heat or guarding of the right knee.  Gait was without deviation.  Range of motion of the right knee was from 0 to 130 degrees.  Right knee X-rays were normal.  The diagnosis was right knee pain with a normal examination.  The examiner stated that it was not likely that the Veteran's right knee pain was related to an avulsion injury in service.  

An April 2001 rating decision denied service connection for a right knee disability on the bases that examinations were normal (a disability was not shown), and the Veteran's knee pain was unrelated to service-connected residuals of a left leg avulsion injury.  The Veteran was notified of the decision, and did not appeal it.

VA outpatient treatment records show that in July 2007, the Veteran was seen for a complained of right knee pain after moving heavy equipment at work.  X-rays of the right knee were normal.  The assessment was knee pain.  He was issued a sleeve for the right knee.

In a February 2010 letter, C. Edginton, DC, stated that the Veteran's history of foot complaints had contributed to an abnormal gait which in turn contributed to cause knee complaints.  

On March 2010 VA joints examination, the Veteran denied hip pain or any symptoms attributed to his hips.  He stated that he was told by his chiropractor that his hips were "out of alignment."  The examiner noted that this type of statement is often made by chiropractors in the absence of any recognizable hip pathology, and further stated that there was no hip condition.  The Veteran also stated that he developed right knee pain after a left knee injury, and that it worsened after he had left knee surgery.  Examination found a mild antalgic gait on the left.  The diagnosis was malalignment of the right patella.  The examiner stated that the Veteran's patellar malalignment was a hereditary/developmental condition and it often causes anterior knee pain due to a patellofemoral pain syndrome.  He stated that his intermittent medial right knee pain was somewhat difficult to explain, but that it might be related to abnormal joint loading of the right knee soft tissue impingement/incarceration precipitated by the left leg limp.  He addressed the findings of the March 2001 VA examination and noted that it was concluded that the right knee was normal.  He noted that there was nothing in the report to indicate that the right patella was examined but, given the current examination, he would be surprised if patellar abnormalities had been present at the time of the 2001 evaluation.  He opined that it was at least as likely as not that the Veteran's intermittent right knee pain was caused by his left antalgic gait that was caused by a left knee injury at work.
Regarding the hips, the VA examiner reiterated that the Veteran denied hip pain or symptoms.  He stated that the only possible relationship between the Veteran's service-connected flatfoot condition and a hip condition would be greater trochanteric pain syndrome on the basis of an iliotibial band friction syndrome, but the Veteran was not shown to have such pathology.  The examiner opined that it was more likely than not that the Veteran does not have a bilateral hip condition.  

On April 2012 VA examination, the Veteran's hips were found to be normal.  

      	Claim to Reopen 

When there is a final rating decision denial on a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An April 2001 rating decision denied service connection for a right knee disability on the bases that such disability was not found on VA examinations, and that the Veteran's right knee pain was unrelated to his service-connected residuals of a left leg avulsion injury.  The Veteran was notified of the April 2001 rating decision, did not appeal it, and it became final.  38 U.S.C.A. § 7105.  Accordingly, new and material evidence to reopen the claim is required before it may again be considered de novo.

For evidence received since the last prior final rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), it would have to tend to show that the Veteran has a right knee disability which is either related directly to his service, or was caused or aggravated by a service-connected disability.

The evidence of record at the time of the April 2001 rating decision included the Veteran's STRs and VA examination reports, which did not show that the Veteran had a right knee disability related to service or to a service-connected disability.  

Evidence received since the April 2001 rating decision includes VA outpatient treatment records, a February 2010 statement from the Veteran's chiropractor, VA examination reports, and hearing testimony.  As was noted above, in March 2010 a VA examiner opined that the Veteran had patellar malalignment (a hereditary or developmental condition)m and also concluded that the Veteran's right knee pain was due to an antalgic gait that caused by a left knee injury, which he said was job-related.  Notably, service connection has been established left knee medial meniscus degeneration with chondromalacia patella and instability (rated 20 percent under Diagnostic Code 5257 and 10 percent under Code 5260).  The February 2010 report from the Veteran's chiropractor, while not specifically addressing a right knee disability, notes that his abnormal gait contributed to his knee problems.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for a right knee disability and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade), raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is new and material, and the claim of service connection for a right knee disability may be reopened.  De novo consideration of the claim is addressed in the remand below.



	Bilateral hip disability 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran's STRs show that on one occasion during service he was seen for left hip pain.  In October 1988 limitation of motion and tenderness of the left hip were noted.  There was not further mention of hip complaints during the remainder of service (more than six years).  On February 1995 service separation examination the hips were normal on clinical evaluation.  When he was examined by VA in March 2010, the Veteran denied having hip pain; the examiner opined that the Veteran did not have a disability of either hip.  The hips were again normal on April 2012 VA examination. 

Based on such evidence, the preponderance of the evidence is against a finding that the Veteran has a disability or either hip.  There is no postservice competent (medical) evidence that shows or suggests he has a hip disability.  Whether there is a diagnosis of a hip disability is a medical question that requires medical expertise.  While as a layperson the Veteran may be competent to observe he has hip pain or discomfort, he is not competent to establish by his own opinion that he has underlying hip pathology for the complaints .  He has not submitted medical evidence or a medical opinion supporting that he now has a right or left hip disability.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement for substantiating a claim of service connection is not met, the preponderance of the evidence is against this claim, and the appeal seeking service connection for a bilateral hip disability must be denied.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.

Service connection for a bilateral hip disability is denied.


REMAND

The Board finds that further development of medical evidence is necessary for proper de novo consideration of the reopened claim of service connection for a right knee disability.  There is conflicting evidence in the record regarding whether the Veteran has such disability.  A March 2010 VA examination found that the Veteran has malalignment of the right patella, opined to be hereditary.  On March 2017 VA examination, the examiner found that the Veteran did not have a right knee disability, and opined that it was less likely than not that the Veteran's right knee disability is proximately due to, the result of, or aggravated by his service-connected left knee disability.  The report of the examination has not been considered by the RO (addressed in a supplemental statement of the case (SSOC)), and the Veteran has not waived his right to such consideration.  

Regarding the claim seeking compensation for diabetes mellitus under 38 U.S.C.A. § 1151 (claimed as related to an October 2010 VA steroid injection for service-connected low back disability).  He stated that he went to a private hospital the next day where his blood sugar was found to be 700, and diabetes mellitus was diagnosed.  He claims that he did not have diabetes mellitus prior to the steroid injection. 

In July 2011 and March 2013, a VA physician who reviewed the Veteran's record opined that it was less likely than not that the Veteran's diabetes mellitus is due to the steroid injection he received from VA.  He acknowledged that a steroid injection can raise glucose levels temporarily, but explained that the effect wears off after a few weeks.  He noted that the Veteran had pre-existing diabetes, shown by the glycated hemoglobin recorded five days after the injection.  He indicated that the level of such reflects that the Veteran had significant hyperglycemia (which is diagnostic of diabetes) for a period ranging from weeks to months prior to the steroid injection.  He also concluded that there was no fault on the part of the VA in providing the steroid injection, as such injections are the standard of care for some low back disorders.  

In May 2016, J. Olivo, M.D. stated that she had been treating the Veteran since 2015 and had reviewed some of his private and VA medical records.  She noted that she had reviewed his medical history and the etiology of diabetes mellitus.  She stated that steroids can lead to diabetes.  She noted that steroids increase insulin resistance, allowing blood glucose levels to rise and remain higher.  She opined that it was at least as likely as not that the Veteran's diabetes was caused or aggravated by the steroid injection.  Further development is necessary in light of the conflicting opinions.

Regarding the rating for bilateral hearing loss, the Veteran testified, in effect, that his hearing acuity has declined since he was last examined.  While it appeared at the time of the November 2016 hearing that the most recent examination to assess the hearing loss was five years prior, a close review of the record found that he in fact was afforded audiological evaluations in January 2014 and September 2015.  Nevertheless, given the allegation of worsening since he was last examined, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for right knee disability since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  The AOJ should arrange for a VA orthopedic examination of the Veteran to secure a medical advisory opinion to establish the existence and ascertain the etiology of any right knee disability he may have.  The examiner should examine the Veteran, review his record, and provide an opinion indicating whether or not he has a right knee disability, if so identify the disability by diagnosis(es), and opine whether it is at least as likely as not (a 50% or higher probability) that the diagnosed disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected left lower extremity disabilities.  

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran's record to be returned to the physician who provided the July 2011 and March 2013 opinions regarding the etiology of the Veteran's diabetes for review and an addendum medical advisory opinion regarding whether or not the Veteran has additional diabetes mellitus disability due to VA treatment with steroid injection.  The rationale for the opinion provided should include discussion of Dr. Olivo's opinion (expressing, with rationale, agreement or disagreement with that opinion)..  

All opinions  must include rationale.

4.  The AOJ should also arrange for an audiological examination of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss disability.  In addition to reporting the audiometry results, the examiner should include comment on the impact the hearing loss has on the Veteran's occupational and daily activity functioning.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate SSOC (that considers all evidence added to the record since the December 2015 SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


